Citation Nr: 1032118	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-26 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for aid and 
assistance for the purpose of accrued benefits.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.  

3.  Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1950 to October 1952 
and from December 1953 to October 1970.  He died in July 2006.  
The appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

A hearing at the Central Office was held on May 3, 2010 before 
Kathleen K. Gallagher, a Veterans Law Judge who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  A transcript of the hearing is associated with the 
claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the cause of 
the Veteran's death and DIC benefits under 38 U.S.C.A. § 1318 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

By resolving the benefit of the doubt in favor of the Veteran, 
the service-connected PTSD was shown to render the Veteran 
incapable of protecting himself from the hazards and dangers 
incident to his daily life without the regular aid and attendance 
of another person.


CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance 
under the provisions of 38 U.S.C.A. § 1114(l), for the purposes 
of accrued benefits, have been met.           38 U.S.C.A. §§ 
1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

With respect to the issue of entitlement to SMC for aid and 
attendance for the purpose of accrued benefits, the claim is 
granted herein, and therefore there is no need to review whether 
VA's statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

II.	SMC for the purposes of accrued benefits

The law and regulations governing claims for accrued benefits, as 
applicable to this case, state that, upon the death of a Veteran, 
his or her lawful surviving spouse may be paid periodic monetary 
benefits to which he or she was entitled at the time of death, 
and which were due and unpaid, based on existing rating decisions 
or other evidence that was on file when the Veteran died.  38 
U.S.C.A. § 5121; 38 C.F.R.    § 3.1000.  In Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded that 
for a surviving spouse to be entitled to accrued benefits, "the 
Veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating or decision."  The Federal Circuit noted that this 
conclusion comported with the decision in Zevalkink v. Brown, 102 
F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
Veteran's accrued benefits claim is that, without the Veteran 
having a claim pending at time of death, the surviving spouse has 
no claim upon which to derive his or her own application.  Id. at 
1300.

An application for accrued benefits must be filed within one year 
after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate that 
for claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws administered 
by VA.          38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.152(a).

In this case, in February 2006, the Veteran, through his 
custodian, filed a request for SMC for aid and attendance.  The 
Veteran died in July 2006.  The appellant then filed a timely 
claim for DIC in August 2006.  In a February 2007 rating 
decision, SMC for aid and attendance for accrued purposes was 
denied. 

By way of background, the Board notes that the Veteran was 
service-connected for PTSD (100 percent); multiple fragment 
wounds, right upper extremity, loss of use of right hand due to 
ulnar and median nerve palsy with muscle loss and atrophy, claw 
hand (70 percent), multiple fragment wounds, right chest with 
hemopneumothorax, residual pain, restricted expansion, decreased 
exercise tolerance with restricted  lung disease and decreased 
vital capacity (40 percent), fragment wound scars, abdomen, right 
leg and left foot (0 percent), and donor graft site, scar, right 
thigh (0 percent).  The Veteran was in receipt of SMC pursuant to 
38 U.S.C.A. § 1114(k) on the loss of use of his hand and the 
Veteran was also in receipt of  SMC at the housebound rate based 
on having a single service-connected disability rated as 100 
percent disabling and additional service-connected disability 
independently rated as 70 percent disabling.  See 38 U.S.C.A. § 
1114(s) (West 2002 & Supp. 2009).  Thus, entitlement to SMC at 
the housebound rate is not an issue for consideration.  In 
February 2006, the Veteran, through his custodian, filed a claim 
for the higher rate of SMC, based on the need for regular aid and 
attendance due to service-connected disability.  See 38 U.S.C.A. 
§§ 1114(l) (SMC based on need for aid and attendance) and 1114(s) 
(SMC based on being housebound, but at a lower rate than if the 
more stringent criteria of U.S.C.A. § 1114(l) are met).  Under           
38 U.S.C.A. § 1114(l), SMC is payable at the higher rate if as 
the result of service-connected disability, the Veteran has an 
anatomical loss or loss of use of both feet, or of one hand and 
one foot; has blindness in both eyes with visual acuity of 5/200 
or less; is permanently bedridden; or is so helpless as to be in 
need of regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Thus, the Board will 
consider entitlement to the greater benefit.

Special monthly compensation at the aid and attendance rate is 
payable when the Veteran is helpless or so nearly helpless that 
he requires the regular aid and attendance of another person.  38 
C.F.R. § 3.350.

Relevant factors for consideration as to the need for aid and 
attendance include the following: inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability of 
the claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to protect 
the claimant from the hazards or dangers inherent in his/her 
daily environment.  The term bedridden actually requires that the 
claimant remain in bed.  The particular personal functions which 
the Veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the Veteran is so helpless as 
to need regular aid and attendance, not constant need.  
Determinations that the Veteran is so helpless as to need regular 
aid and attendance will not be based solely upon an opinion that 
the Veteran's condition requires the Veteran to be in bed.  They 
must be based on the actual requirement of personal assistance 
from others.  38 C.F.R.        § 3.352(a).  The Veteran must be 
unable to perform one of the enumerated disabling conditions, but 
the Veteran's condition does not have to present all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 
(1996).

The appellant stated that the Veteran was unable to care for 
himself due to his PTSD and needed assistance with aspects of 
daily living.  

The Veteran was afforded a VA examination with respect to his 
service-connected PTSD in April 2005.  The appellant stated that 
the Veteran had declined in overall functioning.  She stated that 
he was no longer able to carry out any activities of daily living 
and that she must assist him in basic matters such as bathing, 
etc.  The examiner noted diagnoses of dementia and PTSD.  The 
examiner stated that the Veteran was unable to maintain his 
activities of daily living including dressing himself.  

The Veteran underwent an examination for housebound status or 
permanent need for regular aid and attendance in November 2005.  
It was noted that the Veteran had dementia so severe that he 
could not be left alone.  The examiner explained that the Veteran 
was independent in movement, but mentally he was not capable of 
independence.  The examiner also noted that the Veteran had PTSD 
which affected the Veteran's ability to perform self-care, 
ambulate, or travel beyond the premises of a home.  

In a February 2006 record, the Veteran had severe dementia and 
was unable to communicate.  

The Board notes that the Veteran appeared to require regular aid 
and assistance for his service-connected PTSD and nonservice-
connected dementia.  When it is not possible to separate the 
effects of a service-connected disorder and a nonservice-
connected disorder, the principle of reasonable doubt dictates 
that such signs and symptoms be attributed to the service-
connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  In light of the medical and lay evidence summarized 
above and Mittleider, the Board finds that the Veteran was unable 
to function in an appropriate manner without supervision and 
assistance; he was in need of the regular aid and attendance of 
another person due to his service-connected PTSD.  Accordingly, 
SMC based on regular need for aid and attendance is warranted for 
the purposes of accrued benefits.  


ORDER

Entitlement to SMC for aid and assistance for the purposes of 
accrued benefits is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.


REMAND

Reasons for Remand:  To obtain a VA medical opinion, obtain 
private hospital records, provide proper notification, and 
adjudication of an issue.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim, and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.             § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The appellant contends that the Veteran's death is related to 
Agent Orange exposure.  The Veteran's personnel records and DD 
Form 214 confirm that the Veteran was in Vietnam during active 
service and, therefore, is presumed to have been exposed to Agent 
Orange.  The official death certificate shows that the Veteran 
died in July 2006.  The cause of death was listed as rectal 
carcinoma.  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310;               
38 C.F.R. § 3.312.  The service-connected disability will be 
considered as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
The foregoing diseases shall be service connected if a Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R.   § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 
501(a), 1116; 38 C.F.R. § 3.309(e). Rectal carcinoma is not 
listed among the presumptive disorders.

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 
41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant 
is not precluded from establishing service connection for 
disability due to exposure to herbicides with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).

As noted above, the Veteran's rectal cancer is not listed among 
the presumptive disorders entitled to service connection.  
However, there is no medical opinion addressing whether the 
Veteran's cancer was directly related to active service.  See 
Combee, id.  A statement of the case (SOC) reflects that the RO 
determined that there was no evidence that the Veteran's rectal 
cancer was related to his Agent Orange exposure.  The Board 
points out, however, that VA adjudicators are prohibited from 
making conclusions based on their own medical judgment.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991).

Therefore, the Board finds that a medical opinion, based on full 
review of the record and supported by stated rationale, is needed 
to fairly resolve the claim on appeal.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i)(C) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board observes that the appellant stated that the Veteran was 
treated at Walter Reed hospital and was informed that he had 
cancer.  A review of the record includes a treatment summary from 
Walter Reed Hospital dated in February 2005; however, there are 
no other records associated with the claims file nor has VA ever 
requested such records.  When VA is put on notice of the 
existence of private medical records, VA must attempt to obtain 
those records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, on remand, VA should request that 
the appellant provide authorization to enable it to obtain 
additional private medical records, to include outstanding copies 
of the Veteran's records from Walter Reed Hospital.  

In addition, the appellant stated that the Veteran was treated at 
the Washington D.C. VA Medical Center (VAMC).  Although the 
claims file contains records dated in 2004 to 2005, the RO did 
not request records in conjunction with the current appeal.  VA 
records are considered part of the record on appeal since they 
are within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As these records are potentially 
probative and are deemed to be constructively of record, they 
must be obtained.  See also Hyatt v. Nicholson, 21 Vet. App. 390, 
394 (2007) (holding that the relevance of documents cannot be 
known with certainty before they are obtained).

The Board further notes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 5103(a) 
notice for a DIC case must include: (1) a statement of the 
conditions, if any, for which a Veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a claim for service 
connection for the cause of the Veteran's death based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a claim 
based on a condition not yet service connected.  In this case, 
the RO did not provide such specific notice with respect to the 
appellant's claim for service connection for the cause of the 
Veteran's death.  Accordingly, the appellant should be issued an 
additional notification letter pursuant to Hupp.

With respect to the appellant's claim for DIC benefits pursuant 
to 38 U.S.C.A.        § 1318, the Board finds that a remand is 
necessary.  

In a July 2008 statement, the appellant raised the matter of 
clear and unmistakable error (CUE) and explained that the Veteran 
when finally rated for PTSD, he was only rated as 50 percent and 
should have been rated as 100 percent.  In addition, during the 
Central Office hearing, the Veteran's representative stated that 
a claim of TDIU should have been inferred in the previous rating 
decisions prior to 2000.   

The RO has not addressed the issue of CUE.  Since a finding of 
CUE could impact the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1318 now on appeal, the two issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. 
West, 12 Vet. App. 11, (1998).  As such, after the agency of 
original jurisdiction has adjudicated the appellant's claim for 
CUE, it should then readjudicate the appellant's claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  If the 
outcome is adverse to the appellant, the claim should be returned 
to the Board for further adjudication. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appellant and her representative 
should be afforded an appropriate amount of 
time to provide a statement regarding the 
allegations of CUE in the prior final rating 
decision(s).  

2.  The AMC/RO should then adjudicate the 
matter of whether there was CUE.  A separate 
rating action should be issued and the 
appellant should be notified of her appellate 
rights.  The appellant should also be 
informed that this new rating action, if 
unfavorable, will not be before the 
undersigned unless it is appealed to the 
Board. 

3.  The AMC/RO must notify the appellant of 
the information and evidence needed to 
substantiate her claim for service connection 
for the Veteran's cause of death, to include 
(1) a statement of the conditions for which 
the Veteran was service-connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a claim for service connection 
for the Veteran's cause of death based on the 
previously service-connected disabilities; 
and (3) an explanation of the evidence and 
information required to substantiate a claim 
for the Veteran's cause of death claim based 
on a condition not yet service-connected.  
See Hupp.

4.  The AMC/RO should contact the appellant 
and ask that she provide the information 
necessary to obtain the Veteran's records 
from Walter Reed Army Hospital.   After 
obtaining any necessary authorization for the 
release of information, the RO should request 
such records.

5.  The AMC/RO should request VA treatment 
records from the Washington D.C. VAMC from 
2005 to the present. Any records obtained 
should be associated with the claims file.  
If there are no records available, a negative 
response should be documented in the claims 
file.

6.  Following the receipt of any information 
obtained as a result of the above, the AMC/RO 
is requested to obtain a VA medical opinion 
from an appropriate specialist to determine 
the cause of the Veteran's death.  The claims 
file must be made available to the specialist 
for review.  The specialist should pay 
specific attention to the death certificate, 
as well as any treatment records related to 
the claimed cause of death.  The specialist 
is to review the claims file and render an 
opinion as to whether the Veteran's rectal 
cancer or any disorder causing or materially 
contributing to his death, was causally 
related to his active service or any incident 
therein, including his exposure to Agent 
Orange in Vietnam.

In rendering the opinion, the pertinent 
evidence included within the claims file 
should be acknowledged, as well as any other 
pertinent scientific and/or epidemiological 
evidence used to form the basis of the 
opinion.  All opinions expressed must be 
supported by complete rationale.

7.  Thereafter, the issues should be 
readjudicated and if the benefits sought on 
appeal are not granted, a SSOC should be 
issued, and the case returned to the Board 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


